DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/29/2022. As directed by the amendment: claim(s) 8-9 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 6-21 are presently pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto Katsuta et al (JP 09-141427) (hereinafter referred to as “Katsuta”) in view of Ume et al (US 2011/0023610).
Regarding claim 6, Katsuta discloses a lap fillet arc welding joint comprising: 
a first metal sheet (figure 1 #2 steel sheet) ; 
a second metal sheet (figure 1 #1 steel sheet); 
and a weld bead that becomes a joint portion of the first metal sheet and the second metal sheet (Figure 2 shows a weld bead formed between metal sheets 1 and 2.), 
wherein a region of the first metal sheet on one end side is bent (Figure 1 #5a bent portion), 
wherein the weld bead is located in a region including a region between the second metal sheet and the bent region of the first metal sheet (Shown in the figure below), 
and wherein in a cross-sectional view in a cross section perpendicular to a weld line of the weld bead, in a first direction, a position of a tip end of the bent region of the first metal sheet overlaps a region of the second metal sheet on one end side (Shown in the figure below), 
in a second direction, an amount of deviation between a central axis of a region connected to the bent region of the first metal sheet and a central axis of the region of the second metal sheet on one end side is 1/2 times or less of the average value of sheet thicknesses of the first metal sheet and the second metal sheet ([0009] “The end surface of the other side steel plate 2 abuts on the bent portion 5 a of the step portion 5 of the steel plate 1, and at that time, the deviation between the center axis 1 a of the one side steel plate 1 and the center axis 2 a of the other side steel plate 2 is 1/2 or less of the average value of the plate thickness of the one side steel plate 1 and the plate thickness of the other side steel plate 2.”), 
the first direction is a direction perpendicular to a direction along the weld line of the weld bead and a sheet thickness direction of the second metal sheet, and the second direction is the sheet thickness direction of the second metal sheet (Shown in the figure below)
a position of the weld toe portion of the first metal sheet in the second direction is in a range from a first position to a second position, the first position is a position on a sheet surface of the region connected to the bent region of the first metal sheet and is a position on a sheet surface on a side where the weld bead is formed and the second position is a position of the central axis in the second direction in the region connected to the bent region of the first metal sheet.

    PNG
    media_image1.png
    404
    805
    media_image1.png
    Greyscale
  
However, Katsuta does not disclose a joint portion length, which is a length from a root portion of the second metal sheet to a weld toe portion of the first metal sheet, is two times or more of the sheet thickness of the second metal sheet.
Nonetheless, Ume does, however, teach that throat thickness, defined as the shortest distance between the root of the weld and the surface of the weld, is defective when the throat thickness is less than 70% of the thickness of either the upper or lower portion. The upper and lower portions are the metal sheets being welded. Ume further teaches that the specified percentage may be greater than 70% ([0043]). 
Therefore, the joint portion length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the strength of the weld is improved as thickness of the throat is increased. Therefore, since the general conditions of the claim, i.e. that throat thickness effects the strength of the weld, were disclosed in the prior art by Ume, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a joint portion length of two times or more of the sheet thickness of the second metal sheet taught by Ume to strengthen the weld.
	Regarding claim 8, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 6), but does not expressly teach wherein a representative value of the joint portion length is two times or more of the sheet thickness of the second metal sheet. 
Nonetheless, the joint portion length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the strength of the weld is improved as thickness of the throat is increased. Therefore, since the general conditions of the claim, i.e. that throat thickness effects the strength of the weld, were disclosed in the prior art by Ume, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a joint portion length of two times or more of the sheet thickness of the second metal sheet taught by Ume to strengthen the weld.
	
Claims 10, 12, 14, 16, 18, and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto Katsuta et al (JP 09-141427) (hereinafter referred to as “Katsuta”) in view of Ume et al (US 2011/0023610) as applied to claims 6 and 8, further in view of Kamei et al (US 2009/0095720).
Regarding claim 10, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 6), but does not teach wherein the sheet thicknesses of the first metal sheet and the second metal sheet are within a range of 1.6 mm to 3.4 mm.
Nonetheless, Kamei teaches wherein the sheet thicknesses of the first metal sheet and the second metal sheet are within a range of 1.6 mm to 3.4 mm ([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet thickness of the first and second metal sheets of Katsuta in view of Ume by incorporating the thicknesses of the metal sheets as taught by Kamei for the purpose of providing surfaces to be joined by a lap fillet arc welding joint.
Regarding claim 12, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 8), but does not teach wherein the sheet thicknesses of the first metal sheet and the second metal sheet are within a range of 1.6 mm to 3.4 mm.
Nonetheless, Kamei teaches wherein the sheet thicknesses of the first metal sheet and the second metal sheet are within a range of 1.6 mm to 3.4 mm ([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet thickness of the first and second metal sheets of Katsuta in view of Ume by incorporating the thicknesses of the metal sheets as taught by Kamei for the purpose of providing surfaces to be joined by a lap fillet arc welding joint.
Regarding claim 14, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 6), but does not teach wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet.
Nonetheless, Kamei teaches wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet (([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”; [0003] ---“A galvannealed steel plate is a steel plate that is subjected to a rust-proofing treatment mainly using zinc. Because the galvannealed steel plate has excellent corrosion resistance, the galvannealed steel plate is widely used as a material for an auto body widely in the automotive industry, and lap resistance welding is used to weld the material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel sheets of Katsuta in view of Ume by incorporating the galvannealed steel plates as taught by Kamei for the purpose of providing excellent corrosion resistance. 
Regarding claim 16, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 8), but does not teach wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet.
Nonetheless, Kamei teaches wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet (([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”; [0003] ---“A galvannealed steel plate is a steel plate that is subjected to a rust-proofing treatment mainly using zinc. Because the galvannealed steel plate has excellent corrosion resistance, the galvannealed steel plate is widely used as a material for an auto body widely in the automotive industry, and lap resistance welding is used to weld the material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel sheets of Katsuta in view of Ume by incorporating the galvannealed steel plates as taught by Kamei for the purpose of providing excellent corrosion resistance. 
Regarding claim 18, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 10), but does not teach wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet.
Nonetheless, Kamei teaches wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet (([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”; [0003] ---“A galvannealed steel plate is a steel plate that is subjected to a rust-proofing treatment mainly using zinc. Because the galvannealed steel plate has excellent corrosion resistance, the galvannealed steel plate is widely used as a material for an auto body widely in the automotive industry, and lap resistance welding is used to weld the material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel sheets of Katsuta in view of Ume by incorporating the galvannealed steel plates as taught by Kamei for the purpose of providing excellent corrosion resistance. 
Regarding claim 20, Katsuta in view of Ume teaches the lap fillet arc welding joint as appears above (see the rejection of claim 12), but does not teach wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet.
Nonetheless, Kamei teaches wherein the first metal sheet and the second metal sheet is a zinc-coated steel sheet (([0121] ---“the thickness of the base materials were 0.7 mm (hot dip galvannealed steel plates) (both upper and lower plates);”; [0003] ---“A galvannealed steel plate is a steel plate that is subjected to a rust-proofing treatment mainly using zinc. Because the galvannealed steel plate has excellent corrosion resistance, the galvannealed steel plate is widely used as a material for an auto body widely in the automotive industry, and lap resistance welding is used to weld the material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel sheets of Katsuta in view of Ume by incorporating the galvannealed steel plates as taught by Kamei for the purpose of providing excellent corrosion resistance. 

Allowable Subject Matter
Claims 7, 9, 11, 13, 15, 17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest a bent angle, which is an angle formed by the bent region of the first metal sheet and a sheet surface of the second metal sheet, is within a range of 10º to 35º, the joint portion length is within a range of two to four times the sheet thickness of the second metal sheet, and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.
The closest prior art is Hashimoto Katsuta et al (JP 09-141427). Katsuta is silent with regards to the angle of the bent region of the first metal sheet and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.
The second closest prior art is Ume et al (US 2011/0023610). Ume is silent with regards to the angle of the bent region of the first metal sheet and a distance between a root portion of the first metal sheet and the root portion of the second metal sheet in the second direction is equal to or smaller than the sheet thickness of the second metal sheet.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to optimize the joint portion length in Katsuta, which teaches that the axial deviation should be 1/2 or less of the sheet thickness of the upper sheet. Therefore, one of ordinary skill in the art would not have been motivated to combine Katsuta with Ume. Examiner respectfully disagrees.
Examiner responds that joint portion length appears to be the same as throat thickness. Katsuta teaches an amount of deviation between a central axis of a region connected to the bent region of the first metal sheet and a central axis of the region of the second metal sheet on one end side is 1/2 times or less of the average value of sheet thicknesses of the first metal sheet and the second metal sheet. Ume teaches that throat thickness, defined as the shortest distance between the root of the weld and the surface of the weld, is defective when the throat thickness is less than 70% of the thickness of either the upper or lower portion. The upper and lower portions are the metal sheets being welded. Ume further teaches that the specified percentage may be greater than 70%. The optimum value of throat thickness, appearing to be the same as joint portion length, would be discoverable through the teachings of Katsuta and Ume performing routine experimentation.
Applicant also argues that it would have been unthinkable to provide a gap between the sheets in normal lap fillet arc welding, such as Ume, and Katsuta also requires that the sheets be in contact with each other. Examiner respectfully disagrees.
Examiner responds that Applicant does not claim a gap between the sheets. Applicant also describes an embodiment where the sheets are in contact with each other. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761